Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. Applicant’s election without traverse of Group I (claims 1-21) in the reply filed on May 25, 2021 is acknowledged.
                                               Status of the Application
2. Claims 1-21 are considered for examination. Claims 22-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
                                                           Priority
3. This application filed on September 30, 2019 claims priority benefit to US 62/739,795 filed on October 01, 2018.
                                                        Informalities
4. The following informalities are noted:
(i) claim 18 ends with a coma (,). It should have been a full stop (.).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b): 

             (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                   The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
       The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US2016/0145683) in view of Lambowitz et al. (US 2014/0004569).

       contacting copies of a nucleic acid target with a plurality of oligonucleotide barcodes, wherein each oligonucleotide barcode comprises a molecular label and a target binding region capable of hybridizing to the nucleic acid target (see entire document, at least para 0004-0005, 0117-0121, 0533);
         extending the plurality of oligonucleotide barcodes hybridized to the copies of the nucleic acid target in the presence of a reverse transcriptase comprising the target-binding region, or a portion thereof, to generate a plurality of barcoded nucleic acid molecules each comprising a sequence complementary to at least a portion of the nucleic acid target, a first molecular label, the target-binding region, and a complement of the target-binding region (see entire document, at least para 0005, 0011, 0117-0121, 0533 indicating reverse transcription);
       hybridizing the complement of the target-binding region of each barcoded nucleic acid molecule with the target-binding region of:(i)  an oligonucleotide barcode of the plurality of oligonucleotide barcodes,(ii)    the barcoded nucleic acid molecule itself, and/or(iii) a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules; and extending 3’-ends of the plurality of barcoded nucleic acid molecules to generate a plurality of extended barcoded nucleic acid molecules each comprising the first molecular label and a second molecular label (see entire document, at least para 0011, 0117-0121, 0153-0154, 0283, 0533);

determining the copy number of the nucleic acid target in the sample based on the number of second molecular labels with distinct sequences associated with the plurality of single-labeled nucleic acid molecules (see entire document, at least para 0011, 0117-0121, 0395-0397, 0513-0517, 0535-0538).
With reference to claim 10, Fan et al. teach that wherein the extended barcoded nucleic acid molecules each comprise the first molecular label, the second molecular label, the target-binding region, and the complement of the target-binding region (see entire document, at least para 0004-0005).
 With reference to claim 11, Fan et al. teach that wherein the target-binding region comprises a gene-specific sequence, and/or a poly(dT) sequence (see entire document, at least para 0005, 0020, 0022, 0533).
With reference to claim 12, Fan et al. teach that  wherein hybridizing the complement of the target-binding region of a barcoded nucleic acid molecule with the target-binding region of the barcoded nucleic acid molecule itself comprises intramolecular hybridization of the target-binding region and the complement of the target-binding region within a barcoded nucleic acid molecule to form a stem loop (see entire document, at least para 0154).

With reference to claim 15, Fan et al. teach that wherein the single cell is a B cell, a T cell, or a circulating tumor cell (see entire document, at least para 0398).
          With reference to claim 16, Fan et al. teach that wherein amplifying the plurality of extended barcoded nucleic acid molecules to generate a plurality of single-labeled nucleic acid molecules comprises using a primer capable of hybridizing to the first universal sequence, or a complement thereof, and an amplification primer (see entire document, at least para 0011, 0117-0121, 0534, 0463-0464).
With reference to claim 17, Fan et al. teach wherein the amplification primer is a target-specific primer specifically hybridizes to an immune receptor, a constant region of an immune receptor, a variable region of an immune receptor, a diversity region of an immune receptor, and/or the junction of a variable region and diversity region of an immune receptor (see entire document, at least para 0398).
With reference to claim 18, teach that wherein the plurality of oligonucleotide barcodes is associated with a solid support (see entire document, at least para 0005, 0142-0152).
With reference to claim 19, teach that wherein the plurality of oligonucleotide barcodes associated with the same solid support each comprises an identical sample label, and/or the plurality of oligonucleotide barcodes associated with different solid supports comprise different cell labels (see entire document, at least para 0142-0154).

With reference to claim 21, Fan et al. teach that wherein the solid support is a sepharose bead, a streptavidin bead, an agarose bead, a magnetic bead, a conjugated bead, a protein A conjugated bead, a protein G conjugated bead, a protein A/G conjugated bead, a protein L conjugated bead, an oligo(dT) conjugated bead, a silica bead, a silica-like bead, a hydrogel bead, an anti-biotin microbead, an anti-fluorochrome microbead, or any combination thereof (see entire document, at least para 0142-0152).
However, Fan et al. did not teach template switch oligonucleotide.
Lambowitz et al. teach a method for preparing a cDNA of a target nucleic acid wherein the method comprises reverse transcribing a nucleic acid with and a reverse transcriptase in the presence of a template switch oligonucleotide which adds non-templated nucleotides at 3’ end of the target nucleic acids (see entire document, at least para 0008-0009).
             It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method as taught by Fan et al. with the template switch oligonucleotide to improve the method for labelling and quantitating the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of 
Nonstatutory Double Patenting
8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.  uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
A. Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent No. 10,640,763 (hereafter ‘673) in view of Lambowitz et al. (US 2014/0004569). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-21 of the patent ‘673, specifically the method steps comprising; contacting copies of a nucleic acid target with a plurality of oligonucleotide barcodes, each oligonucleotide barcode comprising a molecular label and a target binding region, extending the plurality of oligonucleotide barcodes hybridized to the copies of nucleic acid target to generate a plurality of barcoded nucleic acid molecules, hybridizing the complement of the target-binding region of each barcode nucleic acid with an oligonucleotide barcode of the plurality of oligonucleotide 
Lambowitz et al. teach a method for preparing a cDNA of a target nucleic acid wherein the method comprises reverse transcribing a nucleic acid with and a reverse transcriptase in the presence of a template switch oligonucleotide which adds non-templated nucleotides at 3’ end of the target nucleic acids (see entire document, at least para 0008-0009).
             It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘673 with the template switch oligonucleotide to improve the method for labelling and quantitating the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the specificity of the method because Lambowitz et al. explicitly taught use of template switch oligonucleotide, minimizes biases in template switching by reverse transcriptase among polynucleotide strands having different 3’-terminal nucleotides (see at least para 0008-0009) and such a 
B. Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US patent No. 10,676,779 (hereafter ‘779) in view of Lambowitz et al. (US 2014/0004569). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-29 of the patent ‘779, specifically the method steps comprising; contacting copies of a nucleic acid target with a plurality of oligonucleotide barcodes, each oligonucleotide barcode comprising a molecular label and a target binding region, extending the plurality of oligonucleotide barcodes hybridized to the copies of nucleic acid target to generate a plurality of barcoded nucleic acid molecules are within the scope of the claims 1-29 of the patent  ‘779 and are coextensive in scope. However the claims in the patent ‘779 did not specifically teach reverse transcriptase and template switch oligonucleotide.
Lambowitz et al. teach a method for preparing a cDNA of a target nucleic acid wherein the method comprises reverse transcribing a nucleic acid with and a reverse transcriptase in the presence of a template switch oligonucleotide which adds non-templated nucleotides at 3’ end of the target nucleic acids (see entire document, at least para 0008-0009).
             It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘779 with the template switch oligonucleotide to improve the method for 
                                                         Conclusion
            No claim is allowable.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637